          In the United States Court of Federal Claims
                                             )
 SPACE EXPLORATION                           )
 TECHNOLOGIES CORP.,                         )
                                             )
        Plaintiff,                           )               No. 19-742C
                                             )
 v.                                          )               Filed July 30, 2019
                                             )
 THE UNITED STATES,                          )
                                             )
        Defendant.                           )
                                             )
 v.                                          )
                                             )
 BLUE ORIGIN, LLC, et al.,                   )
                                             )
        Defendant-Intervenors.               )
                                             )

                                            ORDER

       The Court has scheduled oral argument on the government’s motion to dismiss the
above-captioned post-award bid protest matter for Thursday, August 15, 2019, at 2:00 p.m.
Eastern Time. The parties shall adhere to the following time allocations for the oral argument:

       1. Opening argument for plaintiff and the government, 30 minutes each;

       2. Response for plaintiff and the government, 20 minutes each; and

       3. Rebuttal, if any, for plaintiff and the government, 5 minutes each.

       IT IS SO ORDERED.



                                                 s/ Lydia Kay Griggsby
                                                 LYDIA KAY GRIGGSBY
                                                 Judge
